—Appeal from a decision of the Workers’ Compensation Board, filed May 18, 1993.
In our view, there is substantial evidence in the record to support the Board’s determination that Jerrick Construction Company was decedent’s sole employer at the time of his work-related death and that Jerrick Waterproofing Company was not decedent’s special employer. The record indicates that Jerrick Construction only hired nonunion employees and that Jerrick Waterproofing hired only union employees. Thus, as a nonunion employee, decedent could only work for Jerrick Construction, the company that paid decedent’s wages. Given the Board’s broad discretion to determine employment relationships, we find no reason to disturb its conclusion that Jerrick Waterproofing was not decedent’s special employer.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.